       Case 3:20-cv-00179-DPM Document 4 Filed 08/18/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

BOOKER MURRAY, JR.                                            PLAINTIFF

v.                        No. 3:20-cv-179-DPM

DOE                                                        DEFENDANT

                                 ORDER

      Murray hasn't paid the $400 filing and administrative fees or filed
an application to proceed in forma pauperis; and the time to do so has
passed. Doc. 3. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
      So Ordered.

                                                     v
                                  D .P. Marshall Jr.
                                  United States District Judge
